Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 23-28 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 7.
Claim 1 recites a welding or additive manufacturing contact tip, comprising: a single electrically-conductive body extending from a proximal end of the single electrically-conductive body to a distal end of the single electrically- conductive body, wherein the single electrically-conductive body comprises a mounting shank at the proximal end, and one or more entrance orifices are located on the mounting shank, wherein the single electrically-conductive body further comprises a shoulder portion and the mounting shank extends from the shoulder portion and has a different diameter than the shoulder portion, and wherein the single electrically- conductive body forms: a first bore terminating at the distal end; and a second bore terminating at the distal end; wherein, at the distal end, the first bore and the second bore are separated from each other by a distance configured to facilitate formation of a bridge droplet between a first wire electrode delivered through the first bore and a second wire electrode delivered through the second bore.
Claim 7 recites a welding or additive manufacturing contact tip, comprising: a single electrically-conductive body extending from a proximal end of the single electrically-conductive body to a distal end of the single electrically- conductive body, wherein the single electrically-conductive body comprises, at the proximal end, means for attaching the contact tip to a diffuser, and one or more entrance orifices are located at the proximal end, wherein the single electrically- conductive body further comprises a shoulder portion and the means for attaching the contact tip to a diffuser extends from the shoulder portion and has a different diameter than the shoulder portion, and wherein the single electrically-conductive body forms: a first bore terminating at the distal end; and a second bore terminating at the distal end; wherein, at the distal end, the first bore and the second bore are separated from each other by a distance configured to facilitate formation of a bridge droplet between a first wire electrode delivered through the first bore and a second wire electrode delivered through the second bore which the cited prior art of Hirotaka (JP5157006), Armstrong (US 2,911,517) or Speigel (US 2008/0169336) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
6/23/2022